Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the fourth node" in claim 1.  However claim 1 never introduces a “fourth node” therefore it is unclear what node the claim is referring to. For purposes of examining the claim in view of the prior art Examiner is assuming that the fourth node of claim 10 is the same as the fourth touch node that is introduced in claim 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (pub # 20150378479).


(abstract). comprising: 
a sensor array (Fig. 5 and paragraph 0135).
including a first touch node (Fig. 5 and paragraph 0135 detection unit UA).
and a second touch node (Fig. 5 and paragraph 0135 detection unit UB).
adjacent to each other in at least one of a first direction or a second direction, (Fig. 5 detection units UA and UB are adjacent to each other in vertical or Y direction).
the second direction perpendicular to the first direction, (Fig. 5 Y direction is perpendicular to X direction).
the first touch node and the second touch node electrically separated from each other, (Fig. 5).
each of the first touch node and the second touch node including a driving electrode and a sensing electrode; (Fig. 18 each of the first detection unit UA and second detection unit UB includes a driving electrode Tx1 and Tx2 as well as sensing electrodes Rx1 and Rx2).
and a controller configured to output a first driving signal having a first phase to the driving electrode of the first touch node (Fig. 19(b) and paragraph 0200 an input signal to the drive electrode TxA in the one set of two electrodes in a first scan sc1 is represented by S_TxA).
and output a second driving signal having a second phase opposite to the first phase of the first driving signal to the driving electrode of the second touch node, (Fig. 19(b) and paragraph 0200 an input signal to the other drive electrode TxB is represented by S_TxB and has an opposite phase to S_TxA).
(paragraph 0201 drive electrodes Tx adjacent in the Y-direction taken as on set are simultaneously driven).

Consider claim 13. Hayashi et al teaches A sensor array(Fig. 5 and paragraph 0135). comprising: 
a first touch node (Fig. 18 and paragraph 0195 first detection unit UA).
including a first driving electrode (Fig. 18 and paragraph 0193, drive electrode Tx1).
and a first sensing electrode in at least one of a first direction or a second direction, (Fig. 18 and paragraph 0195 detection electrode Rx1 in a Y-direction).
the second direction being perpendicular to the first direction, (Fig. 18).
the first driving electrode configured to receive a first driving signal having a first phase during a first time period, (Fig. 19(b) and paragraph 0200 an input signal to the drive electrode TxA in the one set of two electrodes in a first scan sc1 is represented by S_TxA).
the first sensing electrode being adjacent to the first driving electrode; (Fig. 18).
and a second touch node (Fig. 18 and paragraph 0195 detection unit UB).
being adjacent to the first touch node in at least one of the first direction or the second direction, (Fig. 18 detection units UA and UB are adjacent to each other in vertical or Y direction).
the second touch node including a second driving electrode (Fig. 18 and paragraph 0193 drive electrode Tx2).
(Fig. 18 and paragraph 0195 detection electrode Rx2).
the second driving electrode configured to receive a second driving signal having a second phase opposite to the first phase of the first driving signal during the first time period, (Fig. 19(b) and paragraph 0200 an input signal to the other drive electrode TxB is represented by S_TxB and has an opposite phase to S_TxA).
the second sensing electrode electrically separated from the first sensing electrode. (Fig. 18).

Consider claim 2. Hayashi et al further teaches The touch sensor of claim 1, wherein the sensor array further includes a third touch node adjacent to the first touch node in the second direction (Fig. 18 detection unit UC adjacent to the first detection unit UA).
and a fourth touch node adjacent to the second touch node in the second direction, (Fig. 18 fourth detection unit UD adjacent to second detection unit UB).
wherein the first touch node and the second touch node are adjacent to each other in the first direction. (Fig. 18).Consider claim 3. Hayashi et al further teaches The touch sensor of claim 2, wherein the controller is configured to output the first driving signal to the first touch node and (Fig. 19 time period T1).
and the controller is configured to output the first driving signal to the third touch node and the second driving signal to the fourth touch node during a second time period subsequent to the first time period. (Fig. 45, time period T2).Consider claim 4. Hayashi et al further teaches The touch sensor of claim 2, wherein the controller is configured to output the first driving signal to the first touch node and the second driving signal to the second touch node during a first time period, (Fig. 45, time period T1).
and the controller is configured to output the second driving signal to the third touch node and the first driving signal to the fourth touch node during a second time period subsequent to the first time period. (Fig. 45, time period T2).Consider claim 5. Hayashi et al further teaches The touch sensor of claim 2, wherein the sensing electrode of the first touch node and the sensing electrode of the third touch node are electrically connected to each other, (Fig. 43 Rx1 connected to both the first and third detection units U).
and the sensing electrode of the second touch node and the sensing electrode of the fourth touch node are electrically connected to each other. (Fig. 43).Consider claim 6. Hayashi et al further teaches The touch sensor of claim 2, wherein the driving electrode of the first touch node and the driving electrode of the third touch (Fig. 18 Tx1 connected to both UA and UC).
and the driving electrode of the second touch node and the driving electrode of the fourth touch node are electrically connected to each other. (Fig. 18 Tx2 connected to both UB and UD).Consider claim 7. Hayashi et al further teaches The touch sensor of claim 6, wherein the controller is configured to output the second driving signal to the second touch node and the fourth touch node, while outputting the first driving signal to the first touch node and the third touch node. (paragraph 0201 drive electrodes Tx adjacent in the Y-direction taken as on set are simultaneously driven).Consider claim 8. Hayashi et al further teaches The touch sensor of claim 2, wherein the driving electrode of the first touch node and the driving electrode of the fourth touch node are electrically connected to each other, (Fig. 7 Tx1 is connected to both UA and UD).
and the driving electrode of the second touch node and the driving electrode of the third touch node are electrically connected to each other. (Fig. 7 Tx1 is connected to both UB and UC).Consider claim 9. Hayashi et al further teaches The touch sensor of claim 8, wherein the controller is configured to output the second driving signal to the second touch node and the third touch node, while outputting the first driving signal to the first touch node (paragraph 0201 drive electrodes Tx adjacent in the Y-direction taken as on set are simultaneously driven).Consider claim 14. Hayashi et al further teaches The sensor array of claim 13, wherein at least one of the first sensing electrode or the second sensing electrode is between the first driving electrode and the second driving electrode in at least one of the first direction or the second direction. (Fig. 18).Consider claim 15. Hayashi et al further teaches The sensor array of claim 13, wherein the first sensing electrode includes a plurality of sub-electrodes, (Fig. 18 Rx includes sub-electrodes Rx1-Rx4).
and the first driving electrode is between the plurality of sub-electrodes in at least one of the first direction or the second direction. (Fig. 18 Tx1 and Tx2 are between the sub-electrodes Rx1-Rx4).Consider claim 16. Hayashi et al further teaches The sensor array of claim 13, wherein a first length of the first driving electrode is shorter than a second length of the first sensing electrode in at least one of the first direction or the second direction. (Fig. 18 length of electrode Tx1 in the Y direction is shorter than the electrodes Rx1-Rx4 in the same direction).(Fig. 18).Consider claim 18. Hayashi et al further teaches The sensor array of claim 13, wherein a first arrangement of the first driving electrode and the first sensing electrode in the first touch node is different from a second arrangement of the second driving electrode and the second sensing electrode in the second touch node. (Fig. 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (pub # 20150378479) in view of Lin et al (pub # 20130215053).


Consider claim 19. Hayashi et al teaches A sensor array comprising: 
a plurality of first driving lines each including a plurality of first driving electrodes physically separate from each other while electrically connected to each other; (See at least Fig. 18 driving lines driving electrodes Tx1 and Tx2 receiving the same control signal sc1, thus the electrodes physically separate but electrically connected to each other).
a plurality of first sensing lines each including a plurality of first sensing electrodes, the plurality of first sensing lines physically separate from each other while adjacent to at least one of the plurality of first driving electrodes; (Fig. 18 sensing lines connected to sensing electrodes Rx1-Rx4 physically separate from each other and adjacent to the driving electrodes Tx1 and Tx2).
a plurality of second driving lines electrically separated from the plurality of first driving lines, each of the plurality of second driving lines including a plurality of second driving electrodes physically separate from each other while electrically connected to each (See at least Fig. 18 driving lines driving electrodes Tx3 and Tx4 receiving the same control signal sc2, thus the electrodes physically separate but electrically connected to each other).
and a plurality of second sensing lines each including a plurality of second sensing electrodes, the plurality of second sensing electrodes physically separate from each other while adjacent to at least one of the plurality of second driving electrodes, (Fig. 18 sensing lines connected to sensing electrodes RxA-RxD physically separate from each other and adjacent to the driving electrodes Tx3 and Tx4).
Hayashi et al does not specifically disclose wherein first waveforms of first sensing signals of the plurality of first sensing electrodes are different from second waveforms of second sensing signals of the plurality of second sensing electrodes. However Lin et al in at least Fig. 5 and paragraph 0052 discloses a first waveform of a first sensing signal CS1 and a second waveform of a second sensing signal CS2 and the waveforms are different from each other.  Therefore it would have been obvious to one of ordinary skill in the art to modify Hayashi et al to include the features of Lin et al so that the interference caused by the noises can be eliminated (Lin et al paragraph 0054). 
Consider claim 20. Hayashi et al further teaches The sensor array of claim 19, wherein the plurality of first driving lines, the plurality of second driving lines, the plurality of first sensing lines, and the plurality of second sensing lines have a mesh shape including opening regions. (Fig. 18 mesh shape).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 10. The prior art of record does not teach or render obvious “wherein the first touch node and the second touch node are in the first direction, the sensor array further includes a third touch node and the fourth node, the third node being between the first touch node and the second touch node in the first direction, the fourth touch node being adjacent to the second touch node in the first direction such that the second touch node is between the third touch node and the fourth touch node in the first direction, and the controller is configured to output a third driving signal having a third phase to the third touch node and a fourth driving signal having a fourth phase opposite to the third phase of the third driving signal to the fourth touch node.”Claims 11 and 12 are objected to due to their dependency from claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624